Citation Nr: 0602095	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-08 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
fungus disease of the body and feet.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a right ankle sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
August 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2003, 
a statement of the case was issued in February 2004, and a 
substantive appeal was received in March 2004.  The veteran 
testified at a Board videoconference in December 2005.


FINDINGS OF FACT

1.  An April 2001 RO decision determined that new and 
material evidence had not been received to reopen the claim 
of entitlement to service connection for a fungus disease of 
the body and feet, the veteran was notified of the 
determination, but he did not file a notice of disagreement 
to initiate an appeal.  

2.  Evidence received since the April 2001 rating decision 
raises a reasonable possibility of substantiating the claim 
of service connection for a fungus disease of the body was 
feet.

3.  A fungus disease of the body and feet was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is a fungus disease of the body and feet 
otherwise related to such service.

4.  A December 2001 RO decision determined that new and 
material evidence had not been received to reopen the claim 
of entitlement to service connection for residuals of a right 
ankle sprain, the veteran was notified of the determination, 
but he did not file a notice of disagreement to initiate an 
appeal.  

5.  Evidence received since the December 2001 rating decision 
raises a reasonable possibility of substantiating the claim 
of service connection for residuals of a right ankle sprain.

6.  Residuals of a right ankle sprain were not manifested 
during the veteran's active duty service or for many years 
thereafter, nor are residuals of a right ankle sprain 
otherwise related to such service.


CONCLUSIONS OF LAW

1.  The April 2001 rating decision which determined that new 
and material evidence had not been received to reopen the 
claim of entitlement to service connection for a fungus 
disease of the body and feet is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  Evidence received since the April 2001 rating decision 
which determined that new and material evidence had not been 
received to reopen the claim of entitlement to service 
connection for a fungus disease of the body and feet is new 
and material, and the veteran's claim for that benefit has 
been reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2005).

3.  A fungal disease of the body and feet was not incurred in 
or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005). 

4.  The December 2001 rating decision which determined that 
new and material evidence had not been received to reopen the 
claim of entitlement to service connection for residuals of a 
right ankle sprain is final.  38 U.S.C.A. § 7105(c) (West 
2002).

5.  Evidence received since the December 2001 rating decision 
which determined that new and material evidence had not been 
received to reopen the claim of entitlement to service 
connection for residuals of a right ankle sprain is new and 
material, and the veteran's claim for that benefit has been 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2005).

6.  Residuals of a right ankle sprain were incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  8 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a June 2003 
VCAA letter and the statement of the case have collectively 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the June 2003 VCAA letter the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
June 2003 regarding what information and evidence was needed 
to substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claims.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim have been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letter implicitly notified 
the appellant that he should submit any pertinent evidence in 
his possession.  In this regard, he was advised to identify 
any source of evidence and that VA would assist him in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all available 
pertinent records, in service, private, and VA, have been 
obtained.  Although it appears that the veteran's service 
medical records may have been destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC), there is 
evidence in the file that NPRC conducted a search for 
alternate records with no success.  The veteran also notes 
that the veteran has not been afforded VA examinations for 
the disabilities on appeal.  However, there is no objective 
supporting evidence of record of the presence of either of 
the disabilities on appeal during active duty or for many 
years thereafter.  A VA examination based on this fact 
pattern would not be probative of the presence of either of 
the disabilities on appeal during active duty as it would be 
based solely on a medical history provided by the veteran.  
The Board further notes there is evidence in the claims file 
indicating that the veteran is in receipt of Social Security 
benefits.  The Social Security benefits do not appear to be 
based on disability but rather on age.  The veteran has not 
indicated that he was receiving Social Security benefits 
based on disability.  Significantly, no additional pertinent 
evidence has been identified by the appellant as relevant to 
the issues being adjudicated by this appeal.  The Board finds 
that no further action is required by VA to assist the 
veteran with the claims and that no useful purpose would be 
served by delaying appellate review for any additional 
development.  

Whether new and material evidence has been received to reopen 
the claims of entitlement to service connection for a fungus 
disease of the body and feet and for residuals of a right 
ankle sprain.

Criteria

The record shows that the veteran has submitted several 
claims of entitlement to service connection for right ankle 
and skin disabilities.  

In February 1980, the RO denied service connection for a 
fungal disorder.  In October 2000, the RO denied service 
connection for residuals of a right ankle sprain and also 
determined that new and material evidence had not been 
received to reopen the claim of entitlement to service 
connection for a fungal disorder.  In April 2001, the RO 
again denied service connection for a right ankle sprain and 
also determined that new and material evidence had not been 
submitted to reopen the fungal claim.  Although the veteran 
responded in a June 2001 communication indicating that he 
would like to submit additional evidence and have the RO 
reconsider the claim, the communication did not include any 
language which can be construed as a request for appellate 
review.  See 38 C.F.R. § 20.201.  The Board therefore finds 
that the June 2001 communication did not constitute a notice 
of disagreement.  In December 2001, the RO denied service 
connection for a residuals of a right ankle sprain.  The 
veteran did not file a notice of disagreement to initiate an 
appeal of any of these decisions, and the RO has determined 
therefore that they became final.  38 U.S.C.A. § 7105(c).  
However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001. Id.  As 
the veteran in this case filed an application to reopen the 
claims for service connection for a fungal disease of the 
body and for residuals of a right ankle sprain in May 2003, 
the revised version of 3.156 is applicable in this appeal.

As noted above, the last prior final decisions of record are 
the April 2001 decision which determined that new and 
material evidence had not been received to reopen the claim 
of entitlement to service connection for a fungus disease of 
the body and the December 2001 decision which determined that 
new and material evidence had not been received to reopen the 
claim entitlement to service connection for residuals of a 
right ankle sprain.  



Factual Background

The report of the separation examination which was conducted 
in August 1946 indicated that clinical evaluation of the 
veteran's skin and musculoskeletal systems as well as his 
feet was normal at that time.  

In January 1980, the veteran submitted a claim for a left 
foot and ankle injury as well as for fungus on his body, legs 
and feet.  He indicated on the application that he was 
treated for left foot injuries in 1944 at Fort Bliss and Fort 
Ord in Hawaii and he was treated for fungus in 1945 at the 
U.S. Army Hospital in Hawaii and at Fort Sam Houston.  He 
further indicated that he received private treatment from a 
Dr. Jumper in 1946 and 1947 for the fungus.  

The RO denied service connection for a fungus on the body in 
February 1980 as the service medical records were negative 
for evidence of the disability.  The RO also denied service 
connection for residuals of a left foot and ankle injury.  

In July 2000, the veteran submitted a claim of entitlement to 
service connection for residuals of a right ankle sprain and 
a skin disorder, both of which reportedly occurred in 1945 in 
Pearl Harbor.  He reported that he was treated by Dr. 
Sheppard and Dr. Tabor in 2000.  In an accompanying 
statement, he wrote that he had been treating the 
disabilities with over the counter medications.  

In an August 2000 statement, the veteran reported that he had 
been treated by health care providers located in Juarez, 
Mexico, as well as with over-the-counter medications.  He 
also reported he received treatment at one time from a local 
physician but he did not know if the man was still alive.  

In October 2000, the RO denied service connection for 
residuals of a right ankle sprain.  The RO determined that 
there was no evidence of treatment for a right ankle sprain 
in service nor was there competent evidence of the current 
existence of a residuals of a right ankle sprain of record.  
The RO also determined that new and material evidence had not 
been received to reopen the claim of entitlement to service 
connection for fungus disease of the body.  

In a November 2000 statement, the veteran reported that 
sprained his ankle in 1945 while moving from Fort Barret to 
Ghana.  Treatment consisted of bandaging.  He received post-
service treatment from private physicians who have since 
passed away.  He had been treating his ankle disability with 
acetaminophen.  He wrote that he incurred a severe rash in 
1945 while stationed in Hawaii.  He itched until he bled.  He 
was treated with a little green can of powder as well as by 
private physicians whose records were impossible to obtain.  

An October 2000 VA clinical record indicates that the veteran 
complained of a pruritic rash on the arms, back and legs.  
Physical examination revealed mild papular eruptions in 
several areas where the veteran complained.  Fungal changes 
were present in the fingernails.  The assessment was pruritic 
dermatitis.  A separate clinical record dated the same month 
included the notation that the veteran had a itchy rash on 
his body.  He had been treated by a private physician who was 
no longer practicing medicine.  Physical examination revealed 
a rash all over the body.  

A January 2001 clinical record indicates that he complained 
of complaint of itching.  

In an April 2001 decision, the RO denied service connection 
for a right ankle sprain and also determined that new and 
material evidence had not been received to reopen the claim 
of entitlement to service connection for a fungus disease of 
the body.  The RO noted that the veteran's reports of being 
treated for a right ankle injury but also found that the 
clinical records did not evidence treatment for a right ankle 
injury.  With regard to the fungal claim, the RO found that 
the single reference in the VA outpatient treatment records 
to the presence of a rash without any indication that the 
disability was linked to the veteran's active duty service 
was not new and material.  

In a June 2001 request for reconsideration of the prior April 
2001 decision, the veteran reported that he injured his ankle 
while stationed in Hawaii and the resulting  disability had 
steadily increased since that time.  He alleged that he did 
not report the presence of a right ankle disability at the 
time of his exit examination in 1946 as he was eager to be 
released.  

A July 2001 private clinical record references the presence 
of right ankle pain.  

In December 2001, the RO found that new and material evidence 
had not been received to reopen the claim of entitlement to 
service connection for residuals of a right ankle sprain.  
The RO found that the service medical records were negative 
for evidence of a right ankle injury, there was no evidence 
of continuity of symptomalogy from the time of discharge and 
that the private medical records were not pertinent.  The RO 
also found that there was no evidence of the presence of 
arthritis within one year of discharge.  

The evidence added to the record subsequent to the prior 
final April 2001 and December 2001 RO decisions consists of 
VA and private clinical records, a lay statement from the 
veteran's spouse, and correspondence and testimony from the 
veteran.  

A February 2003 private clinical record indicates that the 
veteran reported he fractured his right ankle during active 
duty and, since that time, he has had moderate pain in the 
ankle and difficulties with activities along with night pain 
and changes in the weather.  It was noted that the veteran 
had seen other physicians for the problem and surgery had 
been recommended.  A past surgical history of open reduction 
and internal fixation of the ankle approximately 30 years 
prior during active duty was noted.  X-rays were referenced 
as revealing severe end stage degenerative joint disease of 
the right ankle.  

In February 2003, a private physician wrote that the veteran 
injured his right ankle in service.  Based on X-ray 
examination, the physician opined that the veteran sustained 
a fracture of the ankle resulting in posttraumatic 
degenerative changes in the ankle.  It was noted that the 
veteran denied a history of any other injury to the ankle 
except the one that occurred during active duty.  It was 
opined that the post-traumatic changes in the ankle were the 
direct result of the trauma that was sustained in the 
service.  

In July 2003, the veteran submitted a September 2002 
statement from his spouse.  It was noted that the spouse was 
married to the veteran while he was on active duty.  She 
wrote that she was aware that the veteran injured both his 
ankles while on active duty and that he also had a fungus 
problem on his fingers and back.  

VA outpatient treatment records evidence intermittent 
complaints of right ankle pain.  At other times, the veteran 
denied experiencing any joint pain other than in his 
shoulders.  In October 2001, he complained of left ankle 
pain.  In December 2001, he reported minimal pain in the 
right ankle.  In September 2002, he reported the only joint 
pain he had was in his shoulders.  A July 2002 X-ray 
examination of the right ankle was interpreted as revealing 
extensive degenerative joint disease changes.  An August 2002 
record includes the notation that the veteran had right ankle 
pain.  In December 2002, the veteran reported right ankle 
pain.  In April 2003, the veteran reported right ankle pain 
almost all the time which he indicated was due to an in-
service injury.  Continuous right ankle pain was included as 
an assessment in April 2004.  

In December 2005, the veteran testified before the 
undersigned that he injured his right ankle during active 
duty when he was going from Fort Barrett to Ghana during a 
night move.  He was treated the next day by bandaging of the 
ankle and with pain killers.  He thought the injury was in 
June or July of 1945.  He was treated in a field clinic in 
the desert.  After he returned from Ghana he went to Hawaii 
but he did not receive any treatment for his ankle there.  He 
did remember having problems walking at that time.  He 
testified that he did not receive an exit examination.  He 
received post-service treatment in 1946 or 1947 from private 
physicians buy the physicians had since passed away.  He 
opined that the right ankle injury was due to his active duty 
accident and denied post-service injury.  The veteran 
testified that his skin disability began in 1945 or 1946 
during active duty.  He was in Hawaii at the time.  He was 
treated with a cream.  The only time he was treated for the 
skin disability was when he was in Hawaii.  He did not 
remember the first time he sought post-service treatment for 
his skin problems.   He alleged he was receiving medication 
from VA for his skin.  He denied have skin problems prior to 
his active duty service.  He testified that there were no 
available records documenting his skin problems just after 
his discharge.  

Analysis

The Board finds that the veteran has presented new and 
material evidence to reopen his claims of entitlement to 
service connection for residuals of a right ankle sprain and 
for a fungal infection.  The veteran has submitted a 
statement from a private physician indicating both that the 
veteran has a current right ankle disability and that the 
disability was linked to the veteran's active duty service.  
Additionally, the veteran's spouse has submitted a statement 
indicating that she had knowledge of both an ankle disability 
and a fungal infection that the veteran had while on active 
duty.  The Board finds the submissions, which were previously 
not of record provide evidence of the presence of right ankle 
and skin disorders during the veteran's active duty service 
and, with regard to the right ankle, also suggest a link 
between a currently existing injury and the veteran's active 
duty service.  

Although the RO initially found that neither claim had been 
reopened, a review of the statement of the case and a March 
2005 supplemental statement of the case shows that the RO has 
effectively reopened the claims and adjudicated the claims on 
the merits.  As the Board also finds that the veteran has 
presented new and material evidence to reopen the claims of 
entitlement to service connection for residuals of a right 
ankle injury and for a fungal disorder of the body, the Board 
will now adjudicate the claims on a de novo basis.  

Entitlement to service connection for a fungus disease of the 
body and feet and entitlement to service connection for 
residuals of a right ankle sprain.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Additionally, 
for veteran's who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Fungal Disorder Analysis

The veteran and his spouse have provided evidence that they 
observed a fungal disorder of the skin which was present 
during active duty and thereafter.  Lay assertions of 
symptomatology or injury may suffice where the determinative 
issue is not medical in nature.  See Harvey, 6 Vet.App. at 
393; see also Layno v. Brown, 6 Vet.App. 465, 469-470 (1994) 
(lay testimony is competent only when it regards features or 
symptoms of injury or illness).  The Board finds the veteran 
and his spouse are competent to report that the veteran had 
some sort of skin disability which started during active duty 
and continued to the present time.  

The Board further finds, however, that the preponderance of 
the evidence of record weighs against a finding that the 
veteran has had a continuous skin disability which was 
incurred in or aggravated by active duty service.  While the 
veteran and his spouse have alleged that the veteran had a 
skin disability during active duty, a skin disability was not 
found at the time of the veteran's separation examination in 
1946.  This examination was conducted by a trained physician 
who was specifically examining the veteran, in part, for skin 
problems and none was found.  The Board places greater 
probative weight on the findings of the examiner who 
conducted the 1946 physical examination of the veteran over 
the current assertions of the veteran and his spouse which 
were submitted many years after the fact and when there is a 
potential for pecuniary gain.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  
The Board notes the veteran's memory is less than perfect 
when it comes to details of his active duty.  For example, he 
testified in December 2005 that a separation examination was 
not conducted.  However, the claims file includes the report 
of the August 1946 separation examination.  

Moreover, although the veteran and, to a certain extent his 
spouse, have alleged that he has had continuous problems with 
a skin disorder since active duty, the clinical records 
associated with the claims file do not support this 
allegation.  The records, for the most part, are totally 
devoid of any evidence of complaints of, diagnosis of, or 
treatment for skin disorders.  The only current evidence of 
the presence of a skin disability, other than the veteran's 
allegations, is the VA clinical records dated in October 
2000.  This weighs against a finding of continuity of 
symptomalogy.  

Based on the overall record, the Board must conclude that the 
preponderance of the evidence is against entitlement to 
service connection for a fungal infection.  No chronic skin 
disability was noted at the time of separation examination, 
and it does not appear that the veteran voiced any pertinent 
complaints at that time.  There is also a lack of competent 
supporting evidence of an ongoing skin disorder for many 
years after service.  

Residuals of Right Ankle Sprain Analysis

The Board also finds that service connection is not warranted 
for residuals of a right ankle injury.  The veteran has 
submitted a February 2003 statement from a private physician 
which suggests a link between current residuals of a right 
ankle injury and the veteran's active duty service.  
Significantly, however, this opinion is clearly based on 
medical history provided by the veteran which is not 
supported by the service medical records.  The veteran 
alleged that he injured his right ankle during active duty.  
However, there is no service medical record documenting such 
injury, and the report of the 1946 separation examination was 
negative for any history of a injury.  The veteran's feet 
were reported to be normal at that time, and the veteran did 
not relay any pertinent complaints.  In fact, in the 
pertinent space for reporting whether the veteran had any 
wound, injury or disease which was disabling, the word "No" 
was typed in.  With regard to the February 2003 private 
medical opinion, it should be noted that an assessment or 
opinion by a health care provider is never conclusive and is 
not entitled to absolute deference.  The Court has held that 
post service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  The Court has also held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value.  See, e.g., Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  Further, a bare conclusion, even one reached by 
a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  The fact that a private physician has 
offered an opinion based on history furnished by the veteran 
which is otherwise not supported by the record does not 
compel a finding in the veteran's favor.  In other words, the 
private opinion in this case is based on a factual predicate 
which is contrary to other competent evidence of record (the 
separation examination report). 

The Board notes the veteran submitted a claim of entitlement 
to service connection for residuals of a left ankle injury in 
January 1980.  He did not indicate in any way that there was 
a problem with the right ankle at that time.  This suggests 
that the veteran himself may not have believed that he had a 
service-related right ankle disorder at that time as it would 
seem reasonable to expect that he would have included the 
right ankle in his claim. 

The Board acknowledges that the veteran has alleged that he 
is a combat veteran and therefore entitled to the 
presumptions under 38 U.S.C.A. § 1154.  However, the record 
includes no persuasive evidence the veteran participated in 
combat.  His separation certificate does not show any combat-
related awards or citations, and under the space for 
reporting battles and campaigns is typed the word "NONE."   

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107 (West 
2002).




ORDER

New and material evidence having been received, the claims of 
entitlement to service connection for a fungus disease of the 
body and feet and for residuals of a right ankle sprain have 
been reopened.  However, service connection is not warranted 
for a fungus disease of the body and feet, and service 
connection is not warranted for residuals of a right ankle 
sprain.  The appeal is denied as to both issues.


	                        
____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


